Filed 4/28/22 P. v. Clark CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




 THE PEOPLE,                                                                                   C092864

                    Plaintiff and Respondent,                                     (Super. Ct. No. CRF16722)

           v.

 BRANDON ALLAN CLARK,

                    Defendant and Appellant.




         Appointed counsel for defendant Brandon Allan Clark asked this court to review
the record and determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         The factual background is based on testimony at the preliminary hearing, to which
the parties stipulated as the factual basis for defendant’s plea. Davis Police Officer John


                                                             1
Evans received a report about a sexual assault that had occurred two days earlier at a self-
storage unit in Davis. The victim, M.R., reported that on November 21, 2015, she met a
man, later identified as defendant, in front of the self-storage business where defendant
rented a storage space. After speaking for a while, she agreed to accompany him into his
storage unit. Video surveillance and storage facility records showed defendant using a
gate code to enter the premises with M.R.
       When they arrived at his storage unit, defendant offered M.R. whiskey, Ecstasy,
and methamphetamine, which they both consumed. After drinking and taking the drugs,
M.R. said defendant started to come on to her, talked about getting naked, and tried to
kiss her; he told her he was “horny” and took off his shirt. M.R. declined defendant’s
advances multiple times. Defendant placed his hands on M.R.’s shoulders while she was
seated on an ottoman, pushed her down, and told her he was going to rape her.
Defendant also threatened to cut M.R. up and put her in a bag. M.R. was scared and told
defendant she would scream to alert people she was in his storage unit. Defendant then
retrieved a roll of duct tape and placed a piece over M.R.’s mouth. M.R. kicked
defendant in the groin, which caused defendant to step back and release his grip on her.
M.R. stood up and ran out. Video surveillance captured her leaving the facility alone.
       M.R. later identified defendant in a photographic lineup as the man who attacked
her. At the time, defendant was on searchable probation. During a subsequent search of
defendant’s storage unit, officers found an operable bolt-action rifle, an opened bottle of
whiskey, a roll of duct tape that had been previously used, and a chair or ottoman.
       In April 2016, defendant was charged in Yolo County case No. 16-0722 (Yolo
County case) with assault with intent to commit sexual assault (Pen. Code, § 220,
subd. (a)(1) -- count 1),1 false imprisonment with force and violence (§§ 236, 237,




1 Undesignated statutory references are to the Penal Code.


                                             2
subd. (a) -- count 2), criminal threats (§ 422 -- count 3), and being a felon in possession
of a firearm (§ 29800, subd. (a)(1) -- count 4). In April 2019, the prosecution filed an
amended information that added an allegation that defendant was arrested in June 2017
and convicted of two offenses in June 2018 in Stanislaus County case No. 400359 (the
Stanislaus County case) while he was out on bail in the Yolo County case (§ 12022.1,
subd. (b)).
       In December 2019, defendant pleaded no contest to count 4, being a felon in
possession of a firearm, and admitted the on-bail enhancement in exchange for a
stipulated two-year eight-month sentence if the trial court later found the on-bail
enhancement applied, or a stipulated eight-month sentence if the trial court subsequently
found the on-bail enhancement did not apply. The remaining counts were dismissed in
light of the plea.
       In July 2020, the trial court found the on-bail enhancement applied to defendant’s
case and imposed an aggregate six-year four-month prison sentence as follows:
reimposition of the three-year eight-month prison term for two convictions in the
Stanislaus County case,2 a consecutive eight months (one third the midterm) for the felon
in possession of a firearm conviction in the Yolo County case, and an additional two
years for the on-bail enhancement in the Yolo County case. The trial court also imposed
concurrent sentences in two other misdemeanor cases.
       The trial court awarded the following presentence credit: in the Stanislaus County
case, 1,340 days (898 actual days and 442 conduct days), and in the Yolo County case,
693 days (347 actual days and 346 conduct days). In addition, it ordered defendant to




2 The trial court also reimposed a 180-day concurrent term for a misdemeanor
conviction, and then struck a one-year prior prison term enhancement under Senate Bill
No. 136 (2019-2020 Reg. Sess.).

                                              3
pay minimum restitution fines (§§ 1202.4, 1202.45) and mandatory assessments
(§ 1465.8; Gov. Code, § 70373).
       Defendant timely appealed with a certificate of probable cause.
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                      /S/
                                                   MAURO, Acting P. J.



We concur:



    /S/
RENNER, J.



    /S/
EARL, J.




                                              4